FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period ending 25thApril 2012 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x Issued: Wednesday, 25 April 2012, London, U.K Results Announcement for the first quarter 2012 GSK reports sales growth (+2% CER), further R&D delivery, operational leverage and continued returns to shareholders - Core* EPS 27.3p (+7%) - Dividend up 6% to 17p; total 2012 share buyback now expected to be £2-£2.5 billion including non-core OTC disposal proceeds Core results* Q1 2012 £m CER% £% Turnover 2 1 Core operating profit 3 1 Core earnings per share 27.3p 7 5 Total results Q1 2012 £m CER% £% Turnover 2 1 Operating profit 2 - Earnings per share 26.7p Summary ■ Group sales growth of 2%: - Pharmaceuticals and Vaccines +2% (Pharmaceuticals +2%, Vaccines +1%) and Consumer Healthcare +1% - Pharmaceuticals and Vaccines growth in US, EMAP and Japan offset declines in Europe and ViiV Healthcare - Consumer sales growth of 7% excluding non-core OTC brands identified in 2011 for disposal; agreements now reached to divest brands with combined 2011 sales of approximately £370 million ■ Further R&D pipeline progress: - Positive data received since full year results for dolutegravir (integrase inhibitor for HIV); dabrafenib (BRAF inhibitor for melanoma) and albiglutide (GLP1 for type 2 diabetes) - Quadrivalent flu vaccine filed in Q1 2012; 4 products with sufficient data to file in 2012; Relovair (asthma and COPD), Promacta (HepC), MEK and BRAF; 4 products expected to complete Phase III registration studies in 2012: albiglutide, dolutegravir, Mosquirix, LABA/LAMA ■ Cost management and financial efficiencies driving leverage and core EPS growth: - Core operating profit £2.1 billion (+3%); core operating margin 31.2% (Q1 2011: 31.0%) - Q1 core tax rate 25.9%; £226 million of share buybacks completed as part of ongoing programme - Core earnings £1.4 billion (+4%); core EPS 27.3p (+7%) - Total EPS 26.7p down 10% primarily reflecting impact of Quest disposal in Q1 2011 ■ Continued focus on execution of strategy and returns to shareholders: - Q1 dividend: +6% - 2012 share repurchases now expected to be £2-£2.5 billion: £1.5-£2 billion from ongoing programme and £450 million from the sale of European and International non-core OTC brands - Offer for Human Genome Sciences aligned to long term strategy ■ 2012 outlook for sales growth and gradual expansion of core margin unchanged The full results are presented under 'Income Statement' on page 23 and Core results reconciliations are presented on pages 34 and 35. * For explanations of the measures 'Core results' and 'CER growth', see page 21. GSK's strategic priorities We have focused our business around the delivery of three strategic priorities, which aim to increase growth, reduce risk and improve our long term financial performance: · Grow a diversified global business · Deliver more products of value · Simplify the operating model Chief Executive Officer's review This quarter marked continued progress for the Group as we returned to reported sales growth, delivered additional R&D pipeline output and maintained our focus on returns to shareholders through dividend growth and share repurchases. Despite continued economic pressure and political instability in many markets and several demanding comparators with Q1 last year, total sales rose 2%. This performance reflects the resilience of our business and the investments we have made to increase the breadth and mix of the Group. The US Pharmaceuticals and Vaccines business grew 9% this quarter. Growth benefited from incremental revenue related to the conclusion of our co-promotion agreement for Vesicare together with growth in Advair and an encouraging performance from new products, particularly in oncology. European markets remained challenging and despite good progress on new launches in a number of therapeutic areas, particularly cardiovascular/urogenital and oncology, the continued implementation of government austerity measures left Pharmaceuticals and Vaccines sales down 6%. Our Emerging Markets/Asia Pacific (EMAP) business also saw some pricing pressures, but sales were significantly affected by ongoing instability in the Middle East/Africa region (£267 million, -6%) and the phasing of vaccine tenders. Overall, Pharmaceuticals and Vaccines sales in the region rose 2%, with Pharmaceuticals up 6% and Vaccines down 9%. Growth was delivered across a broad number of markets and businesses, including China, which performed particularly strongly with sales up 27% to £163 million, and Latin America Pharmaceuticals, up 11% to £197 million. We remain confident in the long term growth prospects of this business and continue to invest behind our objective to grow ahead of the market. Consumer Healthcare sales grew 1% on a reported basis and 7% excluding the non-core OTC brands identified in 2011 for divestment, well ahead of estimated market growth of just under 4%. I am pleased that we have now reached agreement to divest brands across the US, Europe and International regions for net cash proceeds of approximately £690 million. We remain mindful of the challenges we face given the current global political and economic environment, particularly in relation to pricing on our more established products. However, we also continue to see attractive growth opportunities across our businesses and we intend to continue to invest behind them to strengthen the breadth and mix of the Group and its future growth prospects. 2012 is a very important year for pipeline delivery and so far the performance has been encouraging. This year we have received a significant amount of positive data for five Phase III assets for the treatment of HIV, cancer, diabetes and asthma. Data from the first of three Phase III studies for ViiV Healthcare's non-boosted once-daily integrase inhibitor, dolutegravir, demonstrated non-inferiority to twice daily raltegravir. We also completed successful Phase III studies with both our BRAF and MEK inhibitors in melanoma and now have sufficient data to file both of these assets. We have plans to begin a Phase III trial of the combination of MEK and BRAF in metastatic melanoma in the next few months. Data continues to be generated for our once weekly GLP1 agonist, albiglutide, and, as previously announced, we have now received data from 7 of 8 studies, all of which are supportive of registration. Finally, we have completed the Relovair asthma programme and expect to begin to file for both asthma and COPD indications in the middle of the year. Increased visibility for these programmes, together with the progress we have made with the broader late stage pipeline since the beginning of 2011, underpins our growing confidence in our ability to grow sales on a sustainable basis. The financial strategy that we are implementing is beginning to drive operating leverage and improved core earnings per share growth. We remain focused on managing our cost base while investing appropriately in the business. We continue to expect the core operating margin to begin to improve gradually this year, with further improvement over the next two to three years. Our financial efficiency is also improving and contributed to the delivery of core EPS growth of 7% from sales growth of 2%. The business continues to be highly cash generative with first quarter cash inflows of £1 billion. We continue to allocate capital where it can deliver the best returns for our shareholders. Our commitment is to use free cash flow to support increasing dividends, share repurchases or, where returns are more attractive, bolt-on acquisitions. We have confirmed today a 6% increase in the Q1 dividend to 17p. We have also announced that we expect total share repurchases this year to be £2-£2.5 billion. This is expected to consist of £1.5-£2 billion from our ongoing programme and £450 million from the proceeds of the most recent disposals of our non-core OTC brands in Europe and International markets, which we have decided to return to shareholders through additional buybacks in order to balance the distribution of the total proceeds between dividends and buybacks. Our focus on disciplined use of cash is also reflected in our proposed transaction to acquire HGS, which was announced last week. This transaction is entirely consistent with our strategy to deliver sustainable growth, enhance R&D returns, simplify our business model and improve returns to shareholders. Sir Andrew Witty Chief Executive Officer Video interview with GSK CFO, Simon Dingemans discussing today's results is available on www.gsk.com Contents Page Q1 2012 results summary 1 Chief Executive Officer's review 2 Group performance 5 Divisional performance 12 Research and development 18 Definitions 21 Contacts 22 Income statement - three months ended 31 March 2012 23 Statement of comprehensive income 24 Pharmaceuticals and Vaccines turnover - three months ended 31 March 2012 25 Balance sheet 26 Statement of changes in equity 27 Cash flow statement - three months ended 31 March 2012 28 Segment information 29 Legal matters 31 Taxation 31 Additional information 32 Reconciliation of cash flow to movements in net debt 33 Core results reconciliations 34 Auditor's review report 36 Group performance Group turnover by division, geographic region and segment Group turnover by division Q1 2012 £m Growth CER% Pharmaceuticals 2 Vaccines 1 Pharmaceuticals and Vaccines 2 Consumer Healthcare 1 2 Group turnover by geographic region Q1 2012 £m Growth CER% US 6 Europe EMAP 5 Japan 4 Other 2 Group turnover by segment Q1 2012 £m Growth CER% Pharmaceuticals and Vaccines - US 9 - Europe - EMAP 2 - Japan 4 - ViiV Healthcare - Other trading and unallocated pharmaceuticals Pharmaceuticals and Vaccines 2 Consumer Healthcare 1 2 Turnover - Q1 2012 Total Group turnover for Q1 2012 increased 2%, to £6,640 million. Pharmaceuticals turnover was up 2% primarily reflecting continued pressure from the implementation of government austerity measures in Europe as well as slower growth in EMAP driven particularly by continued disruption in the Middle East, but also some broader sensitivity to a more challenging economic environment in a number of EMAP markets. Vaccines was also impacted by similar pressures in Europe and EMAP as well as phasing of tenders and a demanding comparator. Consumer Healthcare turnover increased 1% to £1,336 million. Excluding the non-core OTC brands identified in 2011 for divestment, turnover increased 7%, reflecting growth across all categories and regions. In the quarter, Group sales outside the US and Europe accounted for 39% of turnover and increased 3%, reflecting growth across all areas apart from Vaccines in EMAP and Pharmaceuticals in Japan. In the US, Pharmaceuticals and Vaccines turnover growth was 9%. Pharmaceuticals turnover growth reflected incremental revenue related to the conclusion of the co-promotion agreement for Vesicare together with growth in Advair and Lamictal as well as an encouraging performance from new products, particularly in oncology. Turnover growth was adversely impacted by the decline of a number of older, genericised products and the loss of Zovirax sales following disposal of the North American rights in Q1 2011. Sales of Vaccines in the US were down 6%, in part reflecting variations in the timing of vaccine shipments and an adverse comparison with Q1 2011 which included a CDC stockpile order that did not recur this quarter. Europe Pharmaceuticals and Vaccines markets remained challenging and despite good progress on new launches in a number of therapeutic areas, particularly cardiovascular/urogenital and oncology, turnover declined 6% primarily reflecting the impact of price cuts, which lowered sales by approximately 4.5 percentage points. Sales in the region were also impacted by generic competition to older products and a mild flu season. Vaccines sales continued to be affected by austerity measures as well as tender phasing in the quarter and declined 3% to £225 million. EMAP also saw some pricing pressures but sales were most significantly affected by ongoing instability in the Middle East/Africa region (£267 million, -6%) and the phasing of vaccine tenders. Pharmaceuticals grew 6% primarily reflecting stronger growth in respiratory sales as prior year price cuts annualised, offset by weaker sales of anti-bacterials, which were impacted by a mild flu season and also the effect of stocking patterns following supply interruptions in late 2011. Vaccines declined 9% as a result of the expected adverse comparison with Q1 2011, which benefited from strong tender shipments. Overall, Pharmaceuticals and Vaccines sales in the region rose 2%, with growth generated across a broad number of markets and businesses. Japan Pharmaceuticals and Vaccines turnover grew 4%, with a strong contribution from Cervarix and an encouraging performance from a number of new products including Lamictal, Avodart and Promacta. Respiratory products fell 7% primarily reflecting comparison with a particularly strong allergy season in Q1 2011. ViiV Healthcare turnover declined by 5% as the effect of recent launches of generic competitors in the US to Combivir and Epivir offset the growth of newer products. Consumer Healthcare turnover grew 1% in the quarter, but excluding the sales of the non-core OTC brands identified in 2011 for disposal, Consumer Healthcare turnover increased 7%. This reflected continued strong contributions from Oral care (up 11%) and Nutrition (up 11%), together with an improved performance from Wellness (up 4%). On a regional basis, ongoing growth was broadly based with contributions from each of the US (up 8%), Europe (up 4%) and Rest of World (up 10%). Core operating profit and margin Core operating profit Q1 2012 £m % of turnover Growth CER % Turnover 2 Cost of sales Selling, general and administration 2 Research and development 4 Royalty income 72 - Core operating profit 3 Core earnings per share 27.3p 7 Core operating profit by division Q1 2012 £m Margin % Growth CER % Pharmaceuticals 5 Vaccines 3 Pharmaceuticals and Vaccines 5 Consumer Healthcare 4 Corporate & other unallocated costs 20 Core operating profit 3 Core operating profit by segment Q1 2012 £m Margin % Growth CER % Pharmaceuticals and Vaccines - US 19 - Europe - EMAP - Japan 4 - ViiV Healthcare 19 - Pharmaceutical R&D 3 - Other trading and unallocated pharmaceuticals 66 Pharmaceuticals and Vaccines 5 Consumer Healthcare Corporate & other unallocated costs 20 Core operating profit 3 Core operating profit - Q1 2012 Core operating profit was £2,071 million, a 3% increase in CER terms on a turnover increase of 2% reflecting improved operating leverage. The operating margin improved by 0.2 percentage points to 31.2% compared with Q1 2011, primarily reflecting the benefits of net turnover growth and ongoing cost management offset by continued investments in R&D, new product launches and ongoing growth businesses. Cost of sales declined to 25.8% of turnover (2011: 27.0%). This primarily reflected the benefits of net turnover growth and ongoing cost management as well as lower inventory write-offs and a one-off royalty adjustment. SG&A costs were 30.7% of turnover compared with 30.0% in 2011. This reflected continued investment in growth businesses and new product launches as well as the impact of higher exchange losses on settled intercompany transactions, partly funded by ongoing cost management, including savings from the Operational Excellence programme. R&D expenditure grew 4% to £892 million (13.4% of turnover) compared with £856 million in 2011 (13.0% of turnover), reflecting increased investment in the late-stage pipeline. Core net income and core earnings per share - Q1 2012 Net finance expense decreased slightly to £168 million from £174 million in 2011. This reflected relatively stable levels of net debt as the Group's strong cash generation funded share repurchases of £218 million and increased dividend payments. Tax on core profit amounted to £495 million and represented an effective tax rate of 25.9% (2011: 27.2%). In 2012, we continue to expect the core tax rate to be around 26%. Core EPS of 27.3p increased 7% in CER terms and 5% in sterling terms reflecting the strengthening of Sterling against the Euro and higher exchange losses on settled inter-company transactions, partly offset by the weakness of Sterling against the US Dollar and Japanese Yen. Currency impact The 2012 results are based on average exchange rates, principally £1/$1.58, £1/€1.20 and £1/Yen 125. Comparative exchange rates are given on page 32. The period end exchange rates were £1/$1.60, £1/€1.20 and £1/Yen 132. If exchange rates were to hold at these period end rates for the rest of 2012 and there were no further exchange gains or losses, the estimated adverse impact on 2012 sterling core EPS would be approximately 1%. Core adjustments The adjustments that reconcile core operating profit, profit after tax and earnings per share to total results are as follows: Q1 2012 Q1 2011 Operating profit £m Profit after tax £m EPS p Operating profit £m Profit after tax £m EPS p Core results Intangible asset amortisation Intangible asset impairment Major restructuring costs Legal costs - - - Other operating income/asset disposals Total results Full reconciliations between core results and total results are set out on pages 34 and 35 and the definition of core results is set out on page 21. Restructuring programme The Operating Excellence restructuring programme remains on track to deliver £2.8 billion of annual savings by 2014. Costs of £81 million were charged in the quarter (Q1 2011: £135 million). Total operating profit and total earnings per share - Q1 2012 Total operating profit was £2,037 million compared with £2,035 million in 2011. This included £81 million of restructuring charges (Q1 2011: £135 million), intangible amortisation of £104 million (Q1 2011: £111 million), intangible impairments of £52 million (Q1 2011: £8 million), legal costs of £33 million (Q1 2011: £nil) and other operating income, including the profit on disposal of the North American non-core OTC brands, of £236 million (Q1 2011: £245 million). More significant differences arose, however, on total profit after tax and total EPS, primarily reflecting the disposal of the Group's interests in Quest Diagnostics in Q1 2011.
